OPINION DENYING A PETITION FOR A REHEARING.
No. 15,660.
The opinion of the court was delivered by
Graves, J.:
A petition for a rehearing has been presented in this case, wherein attention is called to the fact that this court, in reversing the judgment of the district court, ordered judgment against the plaintiff, Joseph Jacobs, for costs, without deciding whether or not he was entitled to an injunction as prayed for, and plaintiff requests that such question be decided now, or that the judgment of this court be modified so as to direct the district court to correct its judgment in this particular.
We appreciate the position of the plaintiff, but after a reexamination of the record we are unable to see any way by which we can relieve the situation. Joseph Jacobs commenced the action as plaintiff, and stated in *82his petition facts which he supposed entitled him to relief, both for damages sustained and by injunction to prevent further injury in the future. On a trial he was awarded damages, but no action was taken by the court •to prevent a continuance of the wrong of which complaint was made. No request was made for a decision of the court upon this question. No exception was taken to the omission of the court to act in this matter. The county complained of the judgment against it for damages, and filed a petition in error in this court to obtain a reversal thereof. No cross-petition was filed by the plaintiff. It follows that nothing was before this court but the errors complained of by the county. Upon the reversal of the judgment for damages, judgment in favor of the county for costs followed as of' course.
We regret that the apparent oversight of not deciding this question at the trial in the district court can not be corrected here, but the question is one over which this court has no jurisdiction, and we can do nothing. The remedy, if there is any, is in the district, court. The petition for a rehearing is denied.